Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on July 6, 2021.  There are five claims pending and five claims under consideration.  Claims 15-19 have been cancelled.  Claims 1-14 and 20 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a method of treating insomnia without significantly more. The claims recite:
 “A method of treating insomnia in a subject, the method comprising: providing a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDE5) inhibitor and at least one further therapeutic agent to a subject in need thereof; and instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved.”

 Applicants have argued that a method of treating a medical condition (i.e. insomnia) is not directed to a judicial exception, i.e., an abstract idea, law of nature or 
The method of treating insomnia which the Applicants refer to in claim 21 comprises two steps. Step one comprises providing a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDES) inhibitor and at least one further therapeutic agent to a subject in need thereof; and step two comprises instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved (emphasis added). Examiner notes it is not “a method of treating insomnia” that is considered an abstract idea, it is the step of “instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved” which is the abstract idea. The subject could be instructed but they can choose not to do so. The Specification has made it clear that to achieve the post orgasmic sedation/somnolence/sleep (POS) that an orgasm must indeed occur. The claim does not teach that once the pharmaceutical composition is administered that an orgasm achieving activity occurs, only that the subject is instructed to do so. 
This judicial exception is not integrated into a practical application because the second step in this method involved in this method is “…instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved.”
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the subject is “instructed” to engage in an orgasm achieving activity until an orgasm is achieved, there is no guarantee that the step is completed only that the subject is instructed to complete it and may not result in the subject actually achieving an orgasm, in which case the 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicants have argued that they respectfully disagree with the notion that a person of ordinary skill in the art could not select a PDE5 inhibitor as recited in claim 21 without undue experimentation. The Examiner does not find this argument persuasive.
Examiner notes first that the Applicants have provided no working examples of a method of treating insomnia in a subject, the method comprising: providing a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDES) inhibitor and at least one further therapeutic agent to a subject in need thereof; and instructing the subject to engage in an orgasm achieving activity until an orgasm is achieved. Within the Specification, lies the teaching of two Examples. However, both of these are merely hypothetical examples. Neither of the examples provide any scientific data demonstrating that a pharmaceutical composition comprising an effective amount of a phosphodiesterase 5 (PDES) inhibitor and at least one further therapeutic agent will treat insomnia. They both provide or suggest a scenario where the drug may be useful 
Finally, it is well documented that although all PDE5 inhibitors share the same mechanism of action, their chemical structures are all different and each agent has different pharmacokinetics and pharmacodynamics which affect how quickly it acts, how long its effects last, and its potential side effects. Thus, not all PDE5 inhibitors are considered the same. While one skilled in the art could select any PDE5 inhibitor in a composition, they could not know whether the composition would have a shortened or lengthened lifecycle nor would they know of any potential increase in side effects (of which, insomnia has been shown to be one), especially with the combination of an additional agent. No new matter is permitted. Appropriate correction is required.
Conclusion
	Claims 21-25 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699